UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/10 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund February 28, 2010 (Unaudited) Common Stocks90.2% Shares Value ($) Brazil7.4% Banco Santander Brasil, ADR 723,240 8,649,950 Centrais Eletricas Brasileiras 141,462 1,831,730 Cielo 517,000 4,048,114 Cia de Saneamento Basico do Estado de Sao Paulo 147,630 2,479,357 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 4,040 a 137,724 Cia de Saneamento de Minas Gerais 406,300 5,688,178 Empresa Brasileira de Aeronautica, ADR 173,980 3,820,601 Grendene 824,120 4,218,305 Petroleo Brasileiro, ADR 163,600 6,977,540 Porto Seguro 545,600 5,449,509 Redecard 423,200 6,158,957 Tractebel Energia 243,230 2,787,424 Vale, ADR 612,230 17,056,728 China11.3% Anhui Expressway, Cl. H 1,510,000 999,903 Asia Cement China Holdings 8,818,500 4,680,690 Bosideng International Holdings 11,518,000 2,448,381 China Construction Bank, Cl. H 14,657,130 11,084,217 China Molybdenum, Cl. H 927,000 726,108 China Pacific Insurance Group, Cl. H 497,800 a 2,036,182 China Railway Construction, Cl. H 6,399,000 8,425,215 Fuqi International 237,980 a 4,390,731 Harbin Power Equipment, Cl. H 5,034,000 4,053,323 Huaneng Power International, ADR 67,790 1,616,791 Huaneng Power International, Cl. H 9,842,600 5,921,677 Industrial & Commercial Bank of China, Cl. H 11,243,000 7,951,930 Lumena Resources 12,570,000 3,692,224 PetroChina, ADR 44,810 5,015,135 PetroChina, Cl. H 12,220,000 13,649,234 Renhe Commercial Holdings 30,452,000 6,983,189 Sinotrans, Cl. H 20,252,500 5,479,184 Soho China 11,382,000 5,601,443 Sohu.com 24,190 a 1,238,770 TPV Technology 4,553,630 3,050,556 Weiqiao Textile, Cl. H 8,523,100 5,918,400 Hong Kong5.7% China Mobile 1,619,000 15,976,939 China Mobile, ADR 145,410 7,187,616 China Power International Development 20,500,872 a 4,991,742 China Unicom Hong Kong 1,577,198 1,891,707 CNOOC 1,756,000 2,769,006 CNOOC, ADR 3,560 559,952 Cosco Pacific 2,219,062 3,459,177 Denway Motors 9,831,300 5,496,910 Global Bio-Chem Technology Group 16,664,700 4,508,528 NWS Holdings 3,605,348 6,121,820 Hungary.4% MOL Hungarian Oil and Gas 40,040 a India8.1% Ambuja Cements 665,860 1,499,260 Andhra Bank 1,032,353 2,213,385 Bank of India 664,533 4,796,918 Bharat Petroleum 263,467 3,096,194 Bharti Airtel 1,891,856 11,458,320 Glenmark Pharmaceuticals 921,160 4,968,822 Hindustan Petroleum 670,801 4,993,268 India Cements 3,282,005 8,356,472 Indian Bank 1,213,128 4,309,953 Jet Airways India 167,422 a 1,463,785 Mahanagar Telephone Nigam 2,475,650 3,858,051 Reliance Industries 479,510 10,114,308 Rolta India 577,910 2,215,939 State Bank of India 118,960 5,096,382 State Bank of India, GDR 81,740 b 7,062,336 Indonesia1.2% Indosat 5,943,500 3,247,118 Medco Energi Internasional 2,109,000 559,162 PT International Nickel Indonesia 9,027,500 3,650,649 Telekomunikasi Indonesia 3,856,500 3,428,918 Israel1.1% Bank Hapoalim 232,970 a 967,266 Makhteshim-Agan Industries 848,300 4,323,434 Teva Pharmaceutical Industries, ADR 87,820 5,270,078 Malaysia3.6% Gamuda 6,823,700 5,550,330 Genting Malaysia 11,505,380 9,189,439 Malayan Banking 8,116,630 16,612,219 Tenaga Nasional 981,150 2,293,335 Mexico2.9% America Movil, ADR, Ser. L 166,980 7,442,299 Consorcio ARA 3,968,400 a 2,708,042 Desarrolladora Homex, ADR 135,420 a 3,702,383 Embotelladoras Arca 1,791,800 5,868,249 Grupo Continental 1,974,850 5,254,562 Industrias CH, Ser. B 552,100 a 1,797,358 Philippines.4% Bank of the Philippine Islands 2,104,457 2,144,379 Metropolitan Bank & Trust 500,600 482,964 Union Bank of the Philippines 1,432,106 1,164,314 Poland1.1% Asseco Poland 225,728 4,321,589 Bank Pekao 23,400 a 1,271,678 Telekomunikacja Polska 832,640 4,450,253 Russia4.2% Gazprom, ADR 1,071,365 23,827,158 LUKOIL, ADR 205,155 10,770,637 MMC Norilsk Nickel, ADR 292,151 a 4,408,559 South Africa9.6% Anglo Platinum 38,820 a 3,591,698 AngloGold Ashanti, ADR 173,756 6,321,243 ArcelorMittal South Africa 394,905 5,966,147 Barloworld 948,860 4,963,929 FirstRand 2,537,410 5,976,755 Gold Fields, ADR 323,570 3,717,819 JD Group 829,894 4,599,477 MTN Group 804,140 11,652,090 Murray & Roberts Holdings 1,536,354 7,679,283 Nampak 2,914,703 6,189,852 Nedbank Group 298,529 4,638,845 Sappi 1,057,033 a 4,039,242 Sasol 244,960 8,943,538 Sasol, ADR 24,950 913,918 Standard Bank Group 206,300 2,870,702 Telkom 679,790 2,953,312 Vodacom Group 624,894 4,349,376 South Korea16.6% CJ Cheiljedang 15,093 2,726,083 Hyundai Development 244,480 7,039,945 Hyundai Motor 24,727 2,451,595 Jinro 30,860 945,834 Kangwon Land 630,760 8,972,791 KB Financial Group 211,600 8,893,439 KB Financial Group, ADR 6,398 267,884 Korea Electric Power 228,005 7,292,858 Korean Reinsurance 471,420 4,267,532 KT & G 102,117 5,652,135 KT, ADR 304,090 5,832,446 LG Electronics 38,256 3,529,090 Lotte Chilsung Beverage 1,298 a 907,559 Lotte Shopping 16,221 4,461,160 Nong Shim 23,624 4,460,433 OCI 33,034 5,026,727 POSCO 21,167 9,671,963 POSCO, ADR 9,740 1,124,580 S-Oil 139,138 6,525,655 Samsung Electronics 46,169 29,614,394 Samsung Fire & Marine Insurance 34,521 5,491,098 Shinhan Financial Group 174,258 6,227,256 SK Telecom 21,064 3,132,632 SK Telecom, ADR 434,070 7,240,288 Tong Yang Life Insurance 492,650 5,882,578 Yuhan 53,974 7,584,931 Taiwan11.6% Asia Cement 4,201,000 3,850,944 Asustek Computer 2,080,452 3,671,481 AU Optronics, ADR 150,170 1,557,263 Catcher Technology 2,678,000 5,469,140 Chang Hwa Commercial Bank 9,078,000 4,005,104 China Steel 7,104,186 7,132,428 Chinatrust Financial Holding 9,962,518 5,404,874 Compal Electronics 964,432 1,383,237 CTCI 1,527,000 1,509,265 First Financial Holding 15,365,683 8,264,340 HON HAI Precision Industry 1,089,550 4,314,377 HTC 621,000 6,273,412 Mega Financial Holding 3,223,000 1,783,717 Nan Ya Printed Circuit Board 1,581,866 6,214,518 Quanta Computer 3,955,000 8,077,091 SinoPac Financial Holdings 20,530,103 a 6,625,195 Taiwan Semiconductor Manufacturing 6,653,638 12,198,423 Taiwan Semiconductor Manufacturing, ADR 251,610 2,453,197 Tatung 32,122,000 a 6,710,341 Transcend Information 143,090 484,068 United Microelectronics 16,759,445 a 8,073,378 Yageo 8,857,200 3,037,780 Thailand3.2% Bangkok Bank 1,397,960 5,010,079 Kasikornbank 2,920,600 7,949,614 Krung Thai Bank 15,999,200 4,838,712 PTT 1,312,500 9,209,134 Siam Cement 114,370 792,098 Thai Union Frozen Products 2,364,021 2,466,618 Turkey1.7% Anadolu Efes Biracilik ve Malt Sanayii 119,940 1,209,870 Turk Sise ve Cam Fabrikalari 2,573,258 a 2,995,062 Turkcell Iletisim Hizmet 640,740 3,749,562 Turkcell Iletisim Hizmet, ADR 185,700 2,750,217 Turkiye Is Bankasi, Cl. C 1,967,930 5,446,325 United Kingdom.1% JKX Oil & Gas 340,163 Total Common Stocks (cost $784,645,997) Preferred Stocks7.0% Brazil Braskem, Cl. A 821,500 a 5,809,573 Cia de Tecidos do Norte de Minas - Coteminas 875,348 3,167,848 Cia Energetica de Minas Gerais 567,870 9,335,925 Cia Energetica de Minas Gerais, ADR 76,689 1,255,399 Itau Unibanco Holding, ADR 650,366 12,981,305 Petroleo Brasileiro, ADR (Preferred) 693,070 26,613,888 Tele Norte Leste Participacoes, ADR 332,850 5,781,605 Total Preferred Stocks (cost $47,860,030) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,000,000) 11,000,000 c Total Investments (cost $843,506,027) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, this security had a total market value of $7,062,336 or .8% of net assets. c Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $843,506,027. Net unrealized appreciation on investments was $74,283,149 of which $119,559,506 related to appreciated investment securities and $45,276,357 related to depreciated investment securities. At February 28, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Proceeds ($) Value ($) at 2/28/2010 ($) Sales: Hong Kong Dollar, Expiring 3/1/2010 2,193,679 282,590 282,612 (22) Philippines Peso, Expiring 3/1/2010 2,302,816 49,683 49,925 (242) Philippines Peso, Expiring 3/2/2010 2,833,540 61,332 61,432 (100) South African Rand, Expiring 3/1/2010 2,460,985 311,900 318,677 (6,777) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 906,789,176 - - Mutual Funds 11,000,000 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - (7,141) - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
